                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    STATESBORO DIVISION



 JARVIS DEMON BOOKER,

                 Plaintiff,                                 CIVIL ACTION NO.: 6:17-cv-15




 OFFICER ERVIN; SGT. WILLIAMS; and
 SGT BLAKELY,

                 Defendants.



                                             ORDER


        The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge's Report and Recommendation,(doc. 35). No party to this case

has filed an objection to the Report and Recommendation. Accordingly, the Court ADOPTS the

Magistrate Judge's Report and Recommendation as the opinion ofthe Court. The Court GRANTS

Defendants' unopposed Motion for Summary Judgment,(doc. 32), and DISMISSES all claims

against Defendants Williams and Blakely in their entirety and Plaintiffs claims for compensatory

and punitive damages against Defendant Ervin. Plaintiffs excessive force claims for nominal

damages against Defendant Ervin shall remain pending

        The Court also DENIES Plaintiff leave to appeal in forma pauperis as to his dismissed

claims. Though Plaintiff has not yet filed a notice of appeal, the Court may address the matter at

this time. Fed. R. App. P. 24(a)(3)(trial court may certify that appeal is not taken in good faith

"before or after the notice of appeal is filed").

        An appeal cannot be taken informa pauperis ifthe trial court certifies that the appeal is not

taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context
must be judged by an objective standard. Busch v. County ofVolusia. 189 F.R.D. 687,691 (M.D.

Fla. 1999). A party does not proceed in good faith when he seeks to advance a frivolous claim or

argument, to Coppedge v. United States. 369 U.S. 438, 445 (1962). A claim or argument is

frivolous when it appears the factual allegations are clearly baseless or the legal theories are

indisputably meritless. Neitzke v. Williams. 490 U.S. 319, 327(1989); Carroll v. Gross, 984 F.2d

392, 393(11th Cir. 1993). An informa pauperis action is frivolous and not brought in good faith

if it is "without arguable merit either in law or fact." Napier v. Preslicka. 314 F.3d 528, 531 (11th

Cir. 2002); see also Brown v. United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at

*1-2(S.D. Ga. Feb. 9,2009).

       Based on the pleadings filed and the Magistrate Judge's Report and Recommendation, with

which the undersigned concurs, there are no non-frivolous issues to raise on appeal, and an appeal

would not be taken in good faith. Thus, the Court DENIES Plaintiff informa pauperis status on

appeal as to his dismissed claims.

       SO ORDERED,this                 day of March, 2019.




                                       J. RA                    IIEF JUDGE
                                       UNITE        ^Ates district court
                                      .SQUX           DISTRICT OF GEORGIA
